DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 20 December 2020 is acknowledged.  Claim 16 has been cancelled.  Claims 1, 8, 9, 12, and 15 have been amended.  Claims 1-15 and 17-21 are pending.  Claims 14 and 19 remain withdrawn from consideration.

Specification
The amendments to the title were received on 20 December 2020.  These amendments to the title are acceptable.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 1 and 15, “uppermost surfaces of the first input electrode and the first output electrode are coplanar with an uppermost surface of the first insulating layer,” and “uppermost surfaces of the input electrode and the output electrode are coplanar with an uppermost surface of the first insulating layer,” must find support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 recite the limitations, “uppermost surfaces of the first input electrode and the first output electrode are coplanar with an uppermost surface of the first insulating layer,” and “uppermost surfaces of the input electrode and the output electrode are coplanar with an uppermost surface of the first insulating layer,” respectively.  The original disclosure fails to provide support for wherein uppermost surfaces of the input and output electrodes are coplanar with the uppermost surface of the first insulating layer.  Rather, the original disclosure only provides support for wherein uppermost surfaces of the input and output electrodes are substantially 
Claims 2-13, 17, 18, 20, and 21 are rejected for merely containing the flaws of the parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US Patent Application Publication 2018/0019431, hereinafter Kurata ‘431) of record in view of Gong et al. (US Patent Application Publication 2019/0074305, hereinafter Gong ‘305).
With respect to claim 1, Kurata ‘431 teaches (FIG. 6) a display panel substantially as claimed, comprising:
a base layer (150) ([0049]);
a first thin film transistor (132) disposed on the base layer (150) and comprising: a silicon semiconductor pattern (132d); a first control electrode (132a) spaced apart from the silicon semiconductor pattern (132d); a first input electrode (portion of 132b 
a second thin film transistor (134) disposed on the base layer (150) and comprising: an oxide semiconductor pattern (134d); a second control electrode (134a) spaced apart from the oxide semiconductor pattern (134d); a second input electrode (134b) connected to a first side of the oxide semiconductor pattern (134d); and a second output electrode (134c) connected to a second side of the oxide semiconductor pattern (134d) ([0038, 0056, 0060, 0064-0065]);
an organic light emitting diode (136) comprising: a first electrode (164) connected to the first thin film transistor (132); a second electrode (166) disposed on the first electrode (164); and an emission layer (168) disposed between the first electrode (164) and the second electrode (166) ([0036, 0056, 0079]); and
a first insulating layer (132e) disposed between the organic light emitting diode (136) and the silicon semiconductor pattern (132d), wherein the first insulating layer (132e) is disposed on the silicon semiconductor pattern (132d) ([0055]),
wherein the first insulating layer (132e) includes a plurality of openings (openings to allow first input electrode 132b and first output electrode 132c to contact the silicon semiconductor pattern 132d) exposing the first side and the second side of the silicon semiconductor pattern (132d), respectively, wherein the first input electrode (portion of 132b formed within 132e) and the first output electrode (portion of 132c formed within 
Thus, Kurata ‘431 is shown to teach all the features of the claim with the exception of uppermost surfaces of the first input electrode and the first output electrode are coplanar with an uppermost surface of the first insulating layer.
However, Gong ‘305 teaches (FIG. 1b) uppermost surfaces of an input electrode (12) and an output electrode (13) are coplanar with an uppermost surface of a first insulating layer (21) ([0032]) as a byproduct of a manufacturing process that uses fewer masks and thus simplifies the process, lowers manufacturing costs, and shortens fabrication time ([0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed uppermost surfaces of the first input electrode and the first output electrode of Kurata ‘431 coplanar with an uppermost surface of the first insulating layer as taught by Gong ‘305 to use fewer masks and thus simplify the process, lower manufacturing costs, and shorten fabrication time.

With respect to claim 2, Kurata ‘431 teaches wherein the first input electrode (portion of 132b formed within 132e) and the first output electrode (portion of 132c formed within 132e) are disposed on a layer different from a layer on which the second input electrode (134b) and the second output electrode are disposed (134c) ([0056]).
With respect to claim 13, Kurata ‘431 teaches wherein the first input electrode (portion of 132b formed within 132e) and the first output electrode (portion of 132c formed within 132e) substantially completely fill the openings, respectively ([0056]).

Claims 3-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431 and Gong ‘305 as applied to claims 1 and 2 above, and further in view of Kuramasu et al. (US Patent 6,506,669, hereinafter Kuramasu ‘669) of record.
With respect to claim 3, Kurata ‘431 and Gong ‘305 teach the device as described in claim 2 above with the exception of the additional limitation further comprising: a first connection electrode connected to the first input electrode; and a second connection electrode disposed between the first electrode and the first output electrode and disposed on a same layer as the first connection electrode, wherein the second connection electrode electrically connects the first output electrode to the first electrode.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).  When applied to the device of Kurata ‘431, this would result in replacing the first input electrode (portion of 132b formed within 132e of Kurata ‘431) and the first output electrode (portion of 132c formed within 132e of Kurata ‘431) with the input electrode  and the first output electrode and would be disposed on a same layer (any of the intervening insulating layers 152, 152b, 134e and 156) as the first connection electrode, wherein the second connection electrode would electrically connect the first output electrode to the first electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431 and Gong ‘305 further comprising: a first connection electrode connected to the first input electrode; and a second connection electrode disposed between the first electrode and the first output electrode and disposed on a same layer as the first connection electrode, wherein the second connection electrode electrically connects the first output electrode to the first electrode as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

With respect to claim 4, Kurata ‘431 teaches wherein the first connection electrode (portion of 132b formed within 152a, 152b, 134e, and 156 when replaced by Kuramasu ‘669 as described above) and the second connection electrode (portion of 132c formed within 152a, 152b, 134e, and 156 when replaced by Kuramasu ‘669 as 

With respect to claim 5, Kurata ‘431 and Gong ‘305 teach the device as described in claim 2 above with the exception of the additional limitation wherein the first input electrode and the first output electrode include a different material from that of the second input electrode and the second output electrode.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).  When applied to the device of Kurata ‘431, this would result in replacing the first input electrode (portion of 132b formed within 132e of Kurata ‘431) and the first output electrode (portion of 132c formed within 132e of Kurata ‘431) with the input electrode (61 of Kuramasu ‘669) and the output electrode (71 of Kuramasu ‘669) of Kuramasu ‘669 only within the first thin film transistor (132) of Kurata ‘431 because said first thin film transistor is the only one with a silicon semiconductor pattern (132d) (i.e. this substitution using a different input/output electrode material from a connection electrode 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first input electrode and the first output electrode of Kurata ‘431 and Gong ‘305 including a different material from that of the second input electrode and the second output electrode as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

With respect to claim 10, Kurata ‘431 and Gong ‘305 teach the device as described in claim 1 above with the exception of the additional limitation wherein thicknesses of the first input electrode and the first output electrode are substantially equal to a thickness of the first insulating layer.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively such that thicknesses of the input electrode and the output electrode are substantially equal to a thickness of the first insulating layer to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).


With respect to claim 11, Kurata ‘431 and Gong ‘305 teach the device as described in claim 1 above with the exception of the additional limitation wherein side surfaces of the first input electrode and the first output electrode have inclined shapes when viewed in a cross-sectional view.
However, Kuramasu ‘669 teaches (FIG. 3) a titanium input electrode (61) and output electrode (71) having inclined shapes when viewed in a cross-sectional view directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed side surfaces of the first input electrode and the first output electrode of Kurata ‘431 and Gong ‘305 having inclined shapes when viewed in a cross-sectional view as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

With respect to claim 12, Kurata ‘431 and Gong ‘305 teach the device as described in claim 1 above with the exception of the additional limitation wherein side surfaces of the first input electrode and the first output electrode do not overlap with the first insulating layer.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively such that side surfaces of the first input electrode and the first output electrode do not overlap with the first insulating layer (col. 6, ln. 41-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed side surfaces of the first input electrode and the first output electrode of Kurata ‘431 and Gong ‘305 not overlapping with the first insulating layer as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431, Gong ‘305, and Kuramasu ‘669 as applied to claim 3 above, and further in view of Lee et al. (US Patent Application Publication 2012/0001185, hereinafter Lee ‘185) of record.
With respect to claims 6 and 7, Kurata ‘431, Gong ‘305, and Kuramasu ‘669 teach the device as described in claim 3 above with the exception of the additional limitations further comprising: a bridge electrode disposed between the first electrode 
However, Lee ‘185 teaches (FIG. 2F) a bridge electrode (301a) disposed and directly connected between a first electrode (302a) and a second connection electrode (252) that may be made of a material such as silver and having a resistance lower than a resistance of said second connection electrode (252) made of a material such as MoW ([0057, 0064]) to serve as a reflective pattern to increase luminance and light efficiency ([0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431, Gong ‘305, and Kuramasu ‘669 further comprising: a bridge electrode disposed between the first electrode and the second connection electrode and connected to the first electrode and the second connection electrode; and wherein the bridge electrode has a resistance lower than a resistance of the second connection electrode as taught by Lee ‘185 to serve as a reflective pattern to increase luminance and light efficiency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431 and Gong ‘305 as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication 2015/0123084, hereinafter Kim ‘084) of record.
With respect to claim 8, Kurata ‘431 and Gong ‘305 teach the device as described in claim 1 above, with primary reference Kurata ‘431 teaching the additional limitation further comprising: a second insulating layer (152a) disposed between the first 
Thus, Kurata ‘431 is shown to teach all the features of the claim with the exception of an upper electrode disposed on the second insulating layer, and the upper electrode overlaps with the first control electrode.
However, Kim ‘084 teaches (FIG. 4) an upper electrode (227) disposed on a second insulating layer (116), wherein a first control electrode (224) is disposed between a first insulating layer (113) and the second insulating layer (116), and the upper electrode (227) overlaps with the first control electrode (224) ([0086]) receiving a same voltage as the first control electrode (224) to reduce resistance ([0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431 and Gong ‘305 further comprising an upper electrode disposed on the second insulating layer, and the upper electrode overlaps with the first control electrode as taught by Kim ‘084 to reduce resistance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431, Gong ‘305, and Kuramasu ‘669 as applied to claim 6 above, and further in view of Kim ‘084.
With respect to claim 9, Kurata ‘431, Gong ‘305, and Kuramasu ‘669 teach the device as described in claim 6 above with the exception of the additional limitation further comprising: an upper electrode spaced apart from the first control electrode and 
However, Kim ‘084 teaches (FIG. 4) an upper electrode (227) spaced apart from a first control electrode (224) and overlapping with the first control electrode (224), wherein the upper electrode (227) and the first control electrode (224) receive a same voltage to reduce resistance ([0086, 0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display device of Kurata ‘431, Gong ‘305, and Kuramasu ‘669 further comprising: an upper electrode spaced apart from the first control electrode and overlapping with the first control electrode, wherein the upper electrode and the first control electrode receive a same voltage as taught by Kim ‘084 to reduce resistance.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431 in view of Kuramasu ‘669 and Gong ‘305.
With respect to claim 15, Kurata ‘431 teaches (FIG. 6) a display panel substantially as claimed, comprising:
a base layer (150) ([0049]),
a thin film transistor (132) disposed on the base layer (150) ([0038]),
the thin film transistor (132) comprising: a silicon semiconductor pattern (132d); a control electrode (132a) spaced apart from the silicon semiconductor pattern (132d); an input electrode (portion of 132b formed within 132e) connected to a first side of the silicon semiconductor pattern (132d); and an output electrode (portion of 132c formed 
a first insulating layer (132e) disposed directly on the silicon semiconductor pattern (132d), the first insulating layer (132e) including a plurality of openings (openings to allow input electrode 132b and output electrode 132c to contact the silicon semiconductor pattern 132d) directly exposing the first side and the second side of the silicon semiconductor pattern (132d), respectively ([0055]);
a second insulating layer (152a) disposed on the first insulating layer (132e) and the thin film transistor (132) ([0061]);
an organic light emitting diode (136) comprising: a first electrode (164) disposed on the second insulating layer (152a) and connected to the thin film transistor (132); a second electrode (166) disposed on the first electrode (164); and an emission layer (168) disposed between the first electrode (164) and the second electrode (166) ([0036, 0056, 0079]); and
wherein the input electrode (portion of 132b formed within 132e) and the output electrode (portion of 132c formed within 132e) are each disposed in an opening of the plurality of openings (openings to allow input electrode 132b and output electrode 132c to contact the silicon semiconductor pattern 132d), respectively, to form the same layer with the first insulating layer (132e) on the silicon semiconductor pattern (132d) (the input electrode and the output electrode form the same layer with the first insulating layer because the cited portions comprising said input electrode and said output electrode are described as being formed within said first insulating layer) ([0056]).

a connection electrode disposed between the second insulating layer and the first electrode, the connection electrode penetrating the second insulating layer to electrically connect the first electrode and the output electrode; and
uppermost surfaces of the input electrode and the output electrode are coplanar with an uppermost surface of the first insulating layer.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).  When applied to the device of Kurata ‘431, this would result in replacing the first input electrode (portion of 132b formed within 132e of Kurata ‘431) and the first output electrode (portion of 132c formed within 132e of Kurata ‘431) with the input electrode (61 of Kuramasu ‘669) and the output electrode (71 of Kuramasu ‘669) of Kuramasu ‘669, and forming the remaining portions of (132b of Kurata ‘431) and (132c of Kurata ‘431) above said first input electrode and first output electrode as the first connection electrode and the second connection electrode respectively such that a connection electrode would disposed between the second insulating layer (152a) and the first electrode (164), the connection electrode penetrating the second insulating layer to electrically connect the first electrode and the output electrode.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431 further comprising a connection electrode disposed between the second insulating layer and the first electrode, the connection electrode penetrating the second insulating layer to electrically connect the first electrode and the output electrode as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern; and to have formed uppermost surfaces of the input electrode and the output electrode of Kurata ‘431 coplanar with an uppermost surface of the first insulating layer as taught by Gong ‘305 to use fewer masks and thus simplify the process, lower manufacturing costs, and shorten fabrication time.

With respect to claim 20, Kurata ‘431, Kuramasu ‘669, and Gong ‘305 teach the device as described in claim 15 above with the exception of the additional limitation wherein the output electrode includes a different material from that of the connection electrode.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the output electrode of Kurata ‘431, Kuramasu ‘669, and Gong ‘305 including a different material from that of the connection electrode as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431, Kuramasu ‘669, and Gong ‘305 as applied to claim 15 above, and further in view of Lee ‘185.
With respect to claims 17 and 18, Kurata ‘431, Kuramasu ‘669, and Gong ‘305 teach the device as described in claim 15 above, with primary reference Kurata ‘431 teaching the additional limitation further comprising: a third insulating layer (160) disposed on the second insulating layer (152a) and the connection electrode (portion of 
Thus, Kurata ‘431 is shown to teach all the features of the claim with the exception of further comprising a bridge electrode penetrating the third insulating layer to electrically connect the first electrode and the connection electrode; wherein the bridge electrode has a resistance lower than a resistance of the connection electrode.
However, Lee ‘185 teaches (FIG. 2F) a bridge electrode (301a) penetrating a third insulating layer (290b) to electrically connect a first electrode (302a) and a connection electrode (252) that may be made of a material such as silver and having a resistance lower than a resistance of said connection electrode (252) made of a material such as MoW ([0057, 0064]) to serve as a reflective pattern to increase luminance and light efficiency ([0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431, Kuramasu ‘669, and Gong ‘305 further comprising a bridge electrode penetrating the third insulating layer to electrically connect the first electrode and the connection electrode; wherein the bridge electrode has a resistance lower than a resistance of the connection electrode as taught by Lee ‘185 to serve as a reflective pattern to increase luminance and light efficiency.

With respect to claim 21, Kurata ‘431 teaches wherein the output electrode (portion of 132c formed within 132e), the connection electrode (portion of 132c formed within 152a and 152b when replaced by Kuramasu ‘669 as described above) and the .

Response to Arguments
Applicant’s amendments to claims 8, 9, and 12 are sufficient to overcome the objection to the drawings made in the non-final rejection filed 21 September 2020.  The objection to the drawings has been withdrawn.
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 21 September 2020.  The objection to the title has been withdrawn,
Applicant’s arguments with respect to amended claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Granstrom et al. (US Patent Application Publication 2003/0169540) teaches input and output electrodes coplanar with a gate insulating layer.
Isikawa et al. (US Patent 7,009,262); Oh et al. (US Patent Application Publication 2012/0168745); Liu (US Patent Application Publication 2014/0168556); Meng (US .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893